PARTIALLY CONCURRING OPINION.
The only evidence of a sale to the state of land for taxes due thereon provided or recognized by our statutes is the list of such sales, made and certified to by the tax collector who made the sale, required by Section 9935, Code 1942. Without this list the title to the land alleged to have been sold by the tax collector to the state remains in the person who owned it when the alleged sale was made. But it is said that the tax collector's failure to sign and certify this list is within the saving clause of Section 9936, Code 1942, and was held to so be by this Court in Lear v. Hendrix, 186 Miss. 289, 187 So. 746, 748. That clause is not that "a failure to sign or certify a list, or a defective list, shall not affect or render the title void," but is that "a failure to transmit or record a list, or a defective list, shall not affect or render the title void." The words "transmit or record" here refer to the provision of Sections 9935 and 9936 that "the tax collector shall . . . transmit to the clerk of the chancery court of the county separate certified lists of the lands struck off by him to the State and that sold to individuals . . . to be separately recorded by the clerk in a book kept by him for that purpose." Consequently the failure of the tax collector to sign and certify the list transmitted by him to the chancery clerk of lands struck off by him to the state at a tax sale thereof is not within this saving clause. The only thing that breathes *Page 623 
life into such a list is the certificate of the tax collector without which the list is not simply "a defective list" but is no list at all. Consequently, a list made by a tax collector of lands alleged to have been struck off by him to the state for taxes due thereon, but not signed and certified to by him, is not within either provision of the saving clause of Section 9936, Code 1942, on which the majority opinion here rests.
In Lear v. Hendrix, supra, the title of the appellee therein was based on a sale of the land to Yazoo City for municipal taxes due thereon. Under the governing statute the procedure by the city tax collector in selling land for municipal taxes is that required of the sheriff in selling land for state and county taxes, and the only evidence required or recognized by the statute for the sale of such land to a city is a list thereof made and certified to the chancery clerk by the city tax collector, identical with the certificate to be filed with the chancery clerk by the sheriff when he sells land to the state for county and state taxes. In that case, according to the Court's opinion, the list of sales of land to the city for municipal taxes "was not certified," but the Court held that this did not void the city's title, under the saving clause of Section 3256, Code 1930, now Section 9936, Code 1942. The only reason given therefor was that it was so decided in Roebuck v. Bailey,176 Miss. 234, 166 So. 358, 359. That case did not so decide, and is not an authority for the holding in the Lear case, or in the one we are now considering. The land in Roebuck v. Bailey was sold to a private individual. In such cases the tax collector is required not only to certify to the chancery clerk a list of lands sold to individuals, but also to "deliver to the purchaser of land sold for taxes a receipt showing the amount paid, a description of the land sold, the amount of taxes due thereon, and the date of sale, and such receipts signed by the tax collector shall be evidence of the purchase of said land by said purchaser." Section 3254, Code 1930, Section 9933, Code 1942. In addition, *Page 624 
by another section, an individual purchaser of land has the right, if he so desires, to a deed thereto, executed by the chancery clerk after the expiration of the period of redemption.
In the Roebuck v. Bailey case the Court held "that the failure of the tax collector to sign and certify the tax list did not invalidate the tax sale," for the reason that the receipt issued to the individual tax purchaser under Section 3254, Code 1930, evidenced his purchase of the land. This evidence of the sale to the state or a municipality of land at a tax sale is neither authorized nor recognized by any statute, and therefore Roebuck v. Bailey does not support Lear v. Hendrix — consequently Lear v. Hendrix does not support the majority opinion here. Moreover, such a receipt, even if it could be of any efficiency here, does not appear in this record.
I am afraid that the approval here given Lear v. Hendrix will return to plague us, and will result, under Section 1739, Code 1942, which provides that "the list of lands sold to the state at such sale, shall be prima facie evidence that the assessment and sale of the land were legal and valid," in landowners losing their land to the state under claimed sales for taxes which were never made legally if made at all.
Lear v. Hendrix, supra, on which the opinion of the majority rests was decided as recently as 1939, is not based on any reasoned construction of the statute but solely on an erroneous construction of Roebuck v. Bailey, supra, is without the support of any later decision, and is so manifestly erroneous and mischievous that it should be overruled. This, however, would not result in a reversal of the decree of the court below for the reason that while the state's title to this land rests on an alleged sale made to it prior to 1939 the appellee's title rests on a conveyance of it by the state in 1943, and the rule is that the overruling of a prior decision does not affect vested rights acquired under it while it was in force. Bank of Philadelphia v. Posey, 130 Miss. 825, *Page 625
95 So. 134; Wisconsin Lbr. Co. v. State, 97 Miss. 571, 54 So. 247; 21 C.J.S., Courts, Sec. 194, p. 329.